Case o-20-flo/f-reg DOC LSU Filleag li/lO/;2z0 Entered 11/10/20 14tidio?f

 

UNITED STATES BANKRUPTCY COURT RETURN DATE: DECEMBER 14, 2020
EASTERN DISTRICT OF NEW YORK TIME: 9:30 AM.
x

In Re: Chapter 7
Diamond Finance Co., Inc., Case No. 820-71877-A736
Debtor. Notice of Hearing
x

 

PLEASE TAKE NOTICE, that on December 14, 2020 at 9:30 am., Mare A.
Pergament, Chapter 7 Trustee (“Trustee”) of the Estate of Diamond Finance Co., Inc. (“Debtor”), will
move before the Honorable Robert E. Grossman, United States Bankruptcy Judge, United States
Bankruptcy Court, Alfonse M. D’Amato U.S. Courthouse, 290 Federal Plaza, Room 860, Central
Islip, New York 11722, or as soon thereafter as counsel can be heard, for an Order: (a) pursuant to 11
U.S.C. §§ 105 and 362(d}{1) and Rule 4001 of the Federal Rules of Bankruptcy Procedure modifying
the automatic stay to permit the entry of the Decision & Order dated October 21, 2020 issued by
the Supreme Court of the State of New York, Second Appellate Division, in the matter of Hugenie
J. Barnett, respondent y. Diamond Finance Company, Inc., appellant, Docket Number 2018-
00053, which vacated a clerk’s judgment entered against the Debtor in favor of Ms. Barnett; (b)
pursuant to Rule 69 of the Federal Rules of Civil Procedure and Rule 5015(d) of the Civil Practice
Law and Rules, directing Ms. Barnett and her counsel, Levi Huebner & Associates, P.C., to deliver
to the Trustee all sums received by Ms. Barnett and/or Levi Huebner & Associates, P.C. in
satisfaction of the now vacated default judgment; and (c) for such other and further relief as this
Court deems just and proper (“Application”).

PLEASE TAKE FURTHER NOTICE, that a copy of the Application is available for

inspection at the office of the Clerk of the United States Bankruptcy Court during normal business
Case o-2U0-/lof/-reg VOC 1lsoU Filed 14/10/20 Entered LliLO;c0 L4iiciof

hours at the Alfonse M. D’Amato U.S. Courthouse, 290 Federal Plaza, Central Islip, New York
11722 or may be obtained by contacting the undersigned.

PLEASE TAKE FURTHER NOTICE, Objections to the Application shall be filed
as follows: (a) (i) through the Bankruptcy Court’s electronic filing system (in accordance with Order
No. 476), which may be accessed through the Internet at the Bankruptcy Court’s website:
www.nyeb.uscourts.gov, and (ii) in portable document format (PDF) using Adobe Exchange
software for conversion; or (b) if a party is unable to file electronically, such party shall submit the
objection in PDF format on a diskette in an envelope with the case name, case number, type and title
of document, document number of the document to which the objection refers, and the file name on
the outside of the envelope. A hard copy of the objection, whether filed pursuant to section (a), (b)
or (c), as set forth in this paragraph, shall be hand-delivered directly to the Chambers of the Honorable
Robert E. Grossman, and a hard copy shall be served upon the Trustee’s counsel, Weinberg, Gross
& Pergament LLP, 400 Garden City Plaza, Suite 403, Garden City, New York 11530, Attention:
Mare A. Pergament, Esq., the Office of the United States Trustee, Alfonse M. D’Amato U.S.
Courthouse, 560 Federal Plaza, Central Islip, New York 11722, and filed with the Clerk of the
Bankruptcy Court, with a copy to chambers on or before December 4, 2020.

Dated: Garden City, New York
November 10, 2020

  
   
 

Weinberg, Grost

& Pergament LLP
Attorneys for, -

Stee

 

Marc A. Pergament

400 Garden City Plaza, Suite 403
Garden City, New York 11530
(516) 877-2424

 

 
